Name: Commission Regulation (EEC) No 556/90 of 5 March 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 90 Official Journal of the European Communities No L 57/5 COMMISSION REGULATION (EEC) No 556/90 of 5 March 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 of food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (e) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 26 500 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by this tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 172, 21 . 6 . 1989, p . 1 . h) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 57/6 Official Journal of the European Communities 6. 3 . 90 ANNEX LOT A 1 . Operation No ('): 918/89 2. Programme : 1989 3. Recipient : M. Pirlot, UNHCR, Case Postale 2500, CH-1211 GenÃ ¨ve 2 Depot ; tel . 7 39 81 11 , telex 415740 UNHCR CH 4. Representative of the recipient (2) (J) : UNHCR Branch Office , PO Box 2925, Mogadishu 5 . Place or country of destination : Somalia 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA6) 8 . Total quantity : 1 460 tonnes (2 000 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4); see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.a) : Marking on the bags in letters at least 5 cm high : 'ACTION No 918/89 / COMMON WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME / FOR REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISHU' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Mogadishu 16. Address of the warehouse and, if appropriate, port of landing : 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 4. 1990 18. Deadline for the supply r 20. 5. 1990 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 20. 3 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  20. 4. 1990 (c) deadline for the supply : 31 . 5. 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders i5) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 2. 1990 fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22, 27 . 1 . 1990, p. 66) 6. 3 . 90 Official Journal of the European Communities No L 57/7 LOTS B and G 1 . Operation No ('): 19/90, 20/90 2. Programme : 1989 3. Recipient : Bolivia 4. Representative of the recipient (2) : Ingeniero Enrique Vargas, Superintendente de AADAA, Calle General Arteaga n ° 130 Casilla Postal 1437, Arica (Chile); telex 221043, tel . 52 780 5 . Place or country of destination : Bolivia 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) (8) (') : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II-A.6) 8 . Total quantity : 6 935 tonnes (9 500 tonnes of cereals) 9 . Number of lots : three Lot B : 4 380 tonnes, La Paz ; Lot C : 2 555 tonnes, Oruro 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.b) :  marking on the bags in letters at least 5 cm high :  Lot B : 'ACCIÃ N N ° 19/90 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA'  Lot C : 'ACCIÃ N N ° 20/90 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient : Arica 1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  Lot B : Ofinaal, Sr. Angel Castro Canabria, Jefe Almacenes Ofinaal, ProlongaciÃ ³n Cordero n ° 223 (San Jorge), La Paz : tel. 36 40 51 :  Lot C : Ofinaal, Sr. Alberto Arrazola, Jefe regional Ofinaal, Barrio servicio nacional de caminos n" 76, Oruro ; tel . 40 191 ! 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 4. 1990 i 18 . Deadline for the supply : 20. 6. 1990 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 20 . 3 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 4. 1990 (c) deadline for the supply : 5. 7. 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B or 25670 B t 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 2. 1990 fixed by Commission Regulation (EEC) No 225/90 in OJ No L 22, 27. 1 . 1990, p. 66 No L 57/8 6. 3 . 90Official Journal of the European Communities LOT D i 1 . Operation No (') : 7/90 2. Programme : 1989 3 . Recipient : National Cereals and Produce Board (NCPB) of Kenya, Republic of Kenya 4. Representative of the recipient (2) : Ambassador of the Republic of Kenya, Av. de la Joyeuse Entree 1-5, 1040 Bruxelles ; tel . 230 30 65, telex 62568 KENYAREP 5. Place or country of destination : Kenya 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ) ; specific characteristics : protein content 11 % minimum 8 . Total quantity : 15 000 tonnes 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 (c)) : Marking on the bags in letters at least 5 cm high : 'ACTION No 7/90 / SOFT WHEAT / GIFT FROM THE EUROPEAN ECONOMIC COMMUNITY TO THE REPUBLIC OF KENYA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Mombasa 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 4. 1990 18 . Deadline for the supply : 15. 5. 1990 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 20 . 3 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3 . 4. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30 . 4. } 990 (c) deadline for the supply : 25 . 5. 1990 22. Amount of the tendering security : 5 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders f5) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 27. 2. 1990 fixed by Commission Regulation (EEC) No 225/90 (OJ No L 22, 27 . 1 . 1990, page 66) No L 57/96 . 3 . 90 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. Lots Band C Mr Boselli, Delegation CEE, Calle Orinoco, Las Mercedes, Ap. 768076 Las Americas 1061 A, CARACAS, Venezuela ; telex 27298 VC. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (') Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. (') The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery.